Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 52–69 have been submitted for examination.  
Claims 52–69 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52–69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–18 of U.S. Patent No. 10,812,847.
US 17/586,388  Claim 52
US 10,812,847 Claim 1
A method for avoiding spoilers in presenting prompts relating to a plurality of media assets, the method comprising: 
A method for avoiding spoilers in presenting recording prompts relating to a competition, the method comprising: 
identifying a notification that is to be displayed on a user device; 
identifying a competitor in the competition that is of interest to a user; 

searching media asset information to identify a plurality of media assets, associated with the competition, scheduled for transmission in the future; 

processing data associated with the plurality of media assets to determine whether the competitor is featured in any of the plurality of media assets associated with the competition; 
determining that the notification comprises a spoiler for a particular media asset of the plurality of media assets; 
in response to determining that the competitor is featured in at least one of the media assets associated with the competition, causing the at least one media asset to be stored for the user; and 

in response to determining that the competitor is not featured in any of the plurality of media assets associated with the competition: 
retrieving a user profile associated with a user to determine whether the user has previously viewed the particular media asset; 
retrieving a user profile associated with the user to determine whether the user has viewed a previously available media asset featuring the competitor during a scheduled transmission of time; and 
determining that the user has not previously viewed the particular media asset of the plurality of media assets based on the user profile and, 
in response to determining that the user has viewed the previously available media asset featuring the competitor during the scheduled time, 
in response, scheduling presentation of the notification to the user for after playback of the particular media asset.
scheduling presentation of a notification to the user at an end of the scheduled transmission of the previously available media asset, that the competitor is not featured in any of the plurality of media assets associated with the competition.


Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,847. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 52 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Regarding claims 53–60, 61, and 62–69 they contain similar subject matter as patented claims 1–9, 10, and 11–18 respectively and are rejected for similar reasons. 

Claims 52–69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,272,236.
US 17/586,388  Claim 52
US 11,272,236 Claim 1
A method for avoiding spoilers in presenting prompts relating to a plurality of media assets, the method comprising: 
A method for avoiding spoilers in presenting recording prompts relating to a competition, the method comprising: 
identifying a notification that is to be displayed on a user device; 
identifying a competitor in the competition that is of interest to a user; 
determining that the notification comprises a spoiler for a particular media asset of the plurality of media assets; 
determining whether the competitor is featured in any of a plurality of media assets associated with the competition scheduled for transmission in future; 
retrieving a user profile associated with a user to determine whether the user has previously viewed the particular media asset; 
assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured,
determining that the user has not previously viewed the particular media asset of the plurality of media assets based on the user profile and, 
wherein the phantom media asset identifier represents a placeholder associated with the competition in which the competitor is not featured;
in response, scheduling presentation of the notification to the user for after playback of the particular media asset.
displaying the phantom media asset identifiers in a media asset recording list for the user.


Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,272,236. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 52 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Regarding claims 53–60, 61, and 62–69 they contain similar subject matter as patented claims 1–10, 11, and 12–18 respectively and are rejected for similar reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426